DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 18, and 20 have been considered, but are moot in view of the new ground(s) of rejection.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations: 
a memory configured to store a trained machine learning (ML) model, wherein the text information further includes speed information, and the circuitry is further configured to: determine context information of the filmed scene based on an analysis of at least one characteristic of the filmed scene; determine an audio characteristic to reproduce the audio representation of the video description information based on an application of the trained ML model on the determined context information of the filmed scene; and control the reproduction of the audio representation of the video description information at the first-time interval indicated by the extracted timing information of the filmed scene, based on the speed information and the determined audio characteristic.
The closest prior art Wang (US 2021/0151082 A1) teaches a trained machine learning model that can determine an audio characteristic to reproduce the audio representation of the video description information (par. 18, 42, 67, and 100-101, Fig. 1, 6A and 6B).  However, Wang does not teach applying the trained machine learning model to context information of the filmed scene that is determined based on an analysis of at least one characteristic of the filmed scene.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0151082 A1) in view of Polak et al. (US 2014/0028914 A1) and further in view of Mayhar et al. (US 10,999,566 B1).
Regarding claims 1, 18, and 20, Wang teaches: A media rendering device, method, and non-transitory computer-readable medium [(par. 19-20 and Fig. 1-2)], comprising: 
circuitry [(Fig. 1)] configured to: 
retrieve media content that comprises a set of filmed scenes [access an audio track for a film or television program (par. 59 and 61, Fig. 2)] and 
text information which includes video description information and timing information, wherein the video description information describes a filmed scene in the set of filmed scenes [receiving as input a dialog list containing text and timing information, where the text includes a dialog describing a visual element of the media content, such as information that would be provided in an audio description (AD) including a description of the scene (par. 71-72, par. 103-104, Fig. 7)] 
extract the timing information, to reproduce the video description information, from the text information of the filmed scene [extract the text and timing information from the dialog list (par. 103-105, Fig. 7)] 
 extract a first-time interval, wherein the first-time interval corresponds to a natural pause between consecutive audio portions of the filmed scene [determining a time slot in which no speech or dialog is present (par. 42 and 63-67, Fig. 2, 3A, and 6B)]
determine a set of second-time intervals of the filmed scene, wherein each of the set of second-time intervals indicates a time interval for reproduction of an audio portion of the filmed scene in the set of filmed scenes [determine one or more time slots or sections of the audio track in which dialog is spoken (par. 67 and 104, Fig. 3A, 6B, and 7)]
determine a third-time interval which indicates a time duration required to reproduce an audio representation of the video description information of the filmed scene [measuring the length of speech produced from a text-to-speech process to be used as an audio description (AD) (par. 105, Fig. 7)]
determine a speed to reproduce the audio representation of the video description information [determine a new speech rate for the audio description based on a comparison of the third interval and the first interval and a speed up ratio (par. 105, Fig. 7)]
control, based on the determined speed, the reproduction of the video description information in one of a textual representation or an audio representation at the first-time interval [control the speech rate by converting the audio description at the determined speed and mixing the voice description with the audio track of the video during the time slot having no dialog (par. 105 and 107, Fig. 7)].
Wang does not explicitly disclose: the first-time interval is extracted from the timing information; determine a multiplication factor based on a ratio of the determined third-time interval and the first-time interval; the speed to reproduce the audio representation is based on the multiplication factor and an actual playback speed of the audio representation of the video description information; and control, based on the determined speed, the reproduction of a textual representation.
Polak teaches: determine a multiplication factor based on a ratio of the determined third-time interval and the first-time interval [determine a multiplication factor, being a ratio of difference in the reference audio position (y.sub.2-y.sub.1) to a difference in the active audio position (x.sub.2-x.sub.1) (par. 96)] and 
the speed to reproduce the audio representation is based on the multiplication factor and an actual playback speed of the audio representation of the video description information [synchronize a second media data, such as second audio, with a first media data by adjusting a playback speed of the second media data, by multiplying the ratio by the playback speed (par. 55, 83, and 96)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Polak before the effective filing date of the claimed invention to modify the device of Wang by incorporating the teaching of Polak to determine a multiplication factor based on a ratio of the determined third-time interval and the first-time interval and the speed to reproduce the audio representation is based on the multiplication factor and an actual playback speed of the audio representation of the video description information.  The motivation for doing so would have been to adjust the speed of the audio description to synchronize it with the time interval (Polak – par. 55, 83, and 96).  Therefore, it would have been obvious to combine the teachings of Wang and Polak in obtaining the invention as specified in the instant claim.
Polak does not explicitly disclose: the first-time interval is extracted from the timing information; and control, based on the determined speed, the reproduction of a textual representation.
Mayhar teaches: the first-time interval is extracted from the timing information [determine a time to present text descriptions and how long to present based on a time-text file (col. 12, lines 31-35)] and 
control, based on the determined speed, the reproduction of a textual representation [presenting the text description in textual and/or audio format and based on a determined speed (col. 5, lines 32-45, claim 2, and Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Polak, and Mayhar before the effective filing date of the claimed invention to modify the device of Wang and Polak by incorporating the teaching of Mayhar to extract the first-time interval from the timing information; and control, based on the determined speed, the reproduction of a textual representation.  The motivation for doing so would have been to determine the timing of the text descriptions during playback of the video and how fast to present them to aid the user in understanding what is happening during the scene (Mayhar – col. 2, lines 38-40 and col. 5, lines 38-45).  Therefore, it would have been obvious to combine the teachings of Wang and Polak with Mayhar to obtain the invention as specified in the instant claim.
Regarding claim 4, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Mayhar further teaches: the circuitry is further configured to: determine a set of fourth-time intervals of the filmed scene, wherein each of the set of fourth-time intervals is different than the set of second-time intervals [determining a length of natural pauses in the audio (col. 5, lines 32-45, claim 2, and Fig. 1)] and 
select the first-time interval from the set of fourth-time intervals, wherein the first-time interval is higher than a time-interval threshold [select a portion of the segment in which the continuous length of time available for the audio presentation to be played in addition to, or instead of, the original audio content is sufficient, such as greater than the length of time of the audio corresponding to the textual description (col. 14, line 53 through col. 15, line 11)].
Regarding claim 5, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Wang further teaches: the determined speed is lower than the actual playback speed of the audio representation [determining to decrease the playback speed of audio content to fit the time slot into which it is to be inserted (par. 80, 94, 97, and 103-105, Fig. 5 and 7)].
Regarding claim 6, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Wang further teaches: the determined speed is higher than the actual playback speed of the audio representation [determining to increase the playback speed of audio content to fit the time slot into which it is to be inserted (par. 80, 94, 97, and 103-105, Fig. 5 and 7)].
Regarding claim 7, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Mayhar further teaches: the circuitry is further configured to determine the speed to reproduce the audio representation of the video description information based on a defined speed setting associated with the media rendering device, and the defined speed setting indicates a maximum speed to reproduce the audio representation of the video description information [determining the playback speed of the audio rendering of the text description based on a maximum speed of 20% higher than the default speed (col. 14, lines 26-49)].
Regarding claim 9, Wang, Polak, and Mayhar teach the media rendering device of claim 7; Mayhar further teaches: the circuitry is further configured to: receive a first user input which indicates profile information of a user to whom the media content is being rendered [receive user preference data including information related to active user profile (col. 11, lines 45-51)] and 
determine the speed setting to reproduce the audio representation of the video description information based on the received first user input [determine the playback speed to present the text description in audio format based on the length of the text description (col. 5, lines 32-40) and the length of the text description being custom length based on the user (col. 11, lines 35-59)].
Regarding claim 10, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Mayhar further teaches: the circuitry is further configured to: receive a first user input which corresponds to a description of one of the set of filmed scenes [receive an input from a user, such as “show me the movie where the girl becomes president,” (col. 5, lines 45-51 and col. 16, lines 31-47)] 
search the received first user input in the video description information associated with each of the set of filmed scenes [searching for the user input description in the text descriptions of video content scenes (col. 5, lines 45-51 and col. 16, lines 31-47))]
determine playback timing information to playback the media content based on the search [determine a time to present text descriptions and how long to present based on a time-text file (col. 12, lines 31-35)] and 
control the playback of the media content based on the determined playback timing information [presenting the text description in textual and/or audio format and based on a determined speed (col. 5, lines 32-45, claim 2, and Fig. 1)].
Regarding claim 11, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Wang further teaches: the first-time interval is between a first dialogue word and a second dialogue word of the filmed scene [the interval is a time period during which no dialog is spoken and occurs between time periods where dialog is spoken (par. 63-67, Fig. 6B)].
Regarding claim 12, Wang, Polak, and Mayhar teach the media rendering device of claim 11; Wang further teaches: the first dialogue word is a last word of a first shot of the filmed scene and the second dialogue word is a first word of a second shot of the filmed scene, and the first shot and the second shot are consecutive shots of the filmed scene [the interval is a time period during which no dialog is spoken and occurs between time periods where dialog is spoken (par. 63-67, Fig. 6B)].
Regarding claim 14, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Wang further teaches: the video description information, that describes the filmed scene, includes cognitive information about animated or in-animated objects present in the filmed scene, and the circuitry is further configured to control playback of the cognitive information included in the video description information of the filmed scene [information may include an explanation or description of a scene, an object in a scene, a character's expression, a character's clothing, or a plot element (par. 11) and controlling playback speed (par. 94)].
Regarding claim 15, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Mayhar further teaches: a display device configured to reproduce the textual representation of the video description information [the device may have a display (col. 18, lines 1-10, Fig. 6) and display the text descriptions (Fig. 1)].
Regarding claim 16, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Mayhar further teaches: the media content further comprises closed caption information to represent the audio portion of each of the set of filmed scenes, and the video description information which describes each of the set of filmed scenes is encoded with the closed caption information in the media content [the video content includes captions and the textual descriptions may be presented in addition to the captions (col. 2, lines 1-26)].
Regarding claim 17, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Fukuda further teaches: the circuitry is further configured to control an audio rendering device, associated with the media rendering device, to reproduce the audio representation of the video description information and the audio portion of the filmed scene [controlling speakers (col. 18, line 45, col. 21, lines 61-64, Fig. 6) to present the text description in textual and/or audio format (col. 5, lines 32-45 and Fig. 1)].
Claims 2, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0151082 A1) in view of Polak et al. (US 2014/0028914 A1), further in view of Mayhar et al. (US 10,999,566 B1), and further in view of Sohn et al. (US 2011/0047155 A1).
Regarding claims 2 and 19, Wang, Polak, and Mayhar teach the media rendering device of claim 1; Mayhar further teaches: speed information that indicates the speed for the reproduction of the audio representation of the video description information, and the circuitry is further configured to: determine the speed information, to reproduce the video description information, from the text information of the filmed scene; and control, based on the speed information, the reproduction of the audio representation of the video description information at the first-time interval indicated by the extracted timing information of the filmed scene [determining a playback speed for audio of textual description (col. 5, lines 32-40, col. 12, lines 39-43, Fig. 1 and 4).  determine a time to present text descriptions and how long to present based on a time-text file (col. 12, lines 31-35).  presenting the text description in textual and/or audio format and based on the determined speed (col. 5, lines 32-45, claim 2, and Fig. 1)
Wang, Polak, and Mayhar do not explicitly disclose: the speed information is included in the text information and extract the speed information from the text information.
Sohn teaches: the speed information is included in the text information and extract the speed information from the text information [encoding at least one of metadata regarding audio tempo, semantic description information, and side information to indicate the speed attributes of sound data (par. 129, Fig. 1 and 30).  extract speed attribute information of sound data from at least one of an audio tempo descriptor, semantic description information, and side information to reproduce sound data (par. 143 and 379-380, Fig. 2 and 31).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Polak, Mayhar, and Sohn before the effective filing date of the claimed invention to modify the device of Wang, Polak, and Mayhar by incorporating the teaching of Sohn to include the speed information in the text information and extract the speed information from the text information.  The motivation for doing so would have been to effectively present the content with an increase of encoding or decoding efficiency of sound data (Sohn - par. 100).  Therefore, it would have been obvious to combine the teachings of Wang, Polak, and Mayhar with Sohn to obtain the invention as specified in the instant claim.
Regarding claim 8, Wang, Polak, and Mayhar teach the media rendering device of claim 7; Mayhar further teaches: the circuitry is further configured to: control playback of one of an image portion or the audio portion of the filmed scene based on the determined speed and the defined speed setting [controlling playback of the audio and video based on first determining the playback speed of the audio rendering of the text description based on a maximum speed of 20% higher than the default speed (col. 2, lines 1-32 and col. 14, lines 26-49 and Fig. 1)].
Wang, Polak, and Mayhar do not explicitly disclose: receive speed information with the text information.
Sohn teaches: receive speed information with the text information [extract speed attribute information of sound data from at least one of an audio tempo descriptor, semantic description information, and side information to reproduce sound data (par. 143 and 379-380, Fig. 2 and 31)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Polak, Mayhar, and Sohn before the effective filing date of the claimed invention to modify the media rendering device of Wang, Polak, and Mayhar by incorporating to receive speed information with the text information as disclosed by Sohn.  The motivation for doing so would have been to effectively present the content with an increase of encoding or decoding efficiency of sound data (Sohn - par. 100).  Therefore, it would have been obvious to combine the teachings of Wang, Polak, and Mayhar with Sohn to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424